Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 21, 2022

                                       No. 04-22-00836-CV

    IN RE GUARDIANSHIP OF JAVIER J. TREVINO AN INCAPACITATED PERSON

                                  Original Mandamus Proceeding

                                             ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On December 12, 2022, relator filed a petition for writ of mandamus. Relator’s
mandamus petition does not contain an appendix. See TEX. R. APP. P. 52.3(k). We ORDER
relator to file, on or before January 3, 2023, an appendix in accordance with Texas Rule of
Appellate Procedure 52.3(k).

        If relator fails to comply with this order, this proceeding will be dismissed. See TEX. R.
APP. P. 42.3(b), (c).



           It is so ORDERED on December 21, 2022.


                                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        CLERK OF COURT